Deen, Chief Judge,
concurring specially.
I concur fully with what is said in the majority opinion but would like to make an additional comment as to the First Division.
Appellant affirmatively advances and articulates providential power and cause in justifying, seeking and obtaining term to term continuances, and in slowing down and delaying his day in court. Subsequently, the same power and cause beyond the secular and natural, the providential supernatural processes, is invoked to now insulate and protect appellant from his day in court, contending he has been denied his higher law of immutable Sixth Amendment rights of due process and speedy trial. To sustain appellant’s ambidextrous double barrel or standard defense would be overworking, double use, misuse and abuse of the providential powers beyond the natural to obtain one’s own secular use. He cannot have his cake and eat it too. Therefore, we must affirm.